ACCEPTED
                                                                                        03-14-00194-CV
                                                                                               4219579
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   2/19/2015 4:36:37 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                  Cause No. 03-14-00194-CV
                             §
TEXAS DEPARTMENT             §              IN THE FILED IN
OF PUBLIC SAFETY,            §        COURT OF3rdAPPEALS
                                                   COURT OF APPEALS
                                                  AUSTIN, TEXAS
                  Appellant §                  2/19/2015 4:36:37 PM
                             §             FOR THE
                                                 JEFFREY D. KYLE
V.                           §                         Clerk
                                   THIRD JUDICIAL DISTRICT
                             §             OF TEXAS
CODY LITTLEPAGE,             §
                   Appellee §            AUSTIN, TEXAS
                             §

         UNOPPOSED MOTION TO EXTEND TIME TO FILE THE
                  APPELLANT'S REPLY BRIEF
                               I.     INTRODUCTION

       Appellant, the Texas Department of Public Safety, moves to extend the time

to file the appellant’s brief in the interest of justice.

                      II.    ARGUMENT AND AUTHORITY

       The appellate court may extend the time for filing the brief. See Tex. R.

App. P. 10.5(b).

       1. The appellant’s brief was due to be filed on February 12, 2015.

       2. Appellant requests an additional seven days to file the brief, that is, an

          extension of time to and including February 19, 2015.

       3. Appellant’s counsel was out of the out of the office due to illness on

          February 9th and 10th. Despite diligent efforts, appellant’s counsel was

          not able to complete the brief before the due date. Appellant’s counsel

          has earnestly attempted to abide by the rules of appellate procedure, and
          the failure to meet the deadline for filing the brief is not intentional or the

          result of conscious indifference.       This motion is not made for the

          purposes of delay, but to see that justice may be done.

      4. This is Appellant’s first request for an extension of time to file the reply

          brief.

                               III.   CONCLUSION

      For these reasons, Appellant asks this Court to grant an extension of time to

file the appellant’s reply brief in this cause to February 19, 2015.

                                   IV.    PRAYER

      Appellant prays that the Court grants the motion and extends the time to file

the appellant’s brief.

                                         Respectfully Submitted,

                                         /s/ Kevin M. Givens
                                         KEVIN M. GIVENS
                                         Supervising Attorney,
                                         ALR Appellate Section
                                         SBN 00796633
                                         P.O. Box 15327
                                         Austin, Texas 78761-5327
                                         Tel: (512) 424-5193
                                         Fax: (512) 424-5221
                                         Kevin.Givens@dps.texas.gov

                                         ATTORNEY FOR APPELLANT
                                         TEXAS DEP’T OF PUB. SAFETY
                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the preceding document contains 241 words.

                                      Respectfully Submitted,

                                      /s/ Kevin M. Givens
                                      KEVIN M. GIVENS



                      CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(a)(5), I hereby certify that I have conferred
with Amber D. Farrelly, attorney for appellee, Cody Littlepage, on February 12,
2015, regarding this motion, and Ms. Farrelly does not oppose this motion.

                                      Respectfully Submitted,

                                      /s/ Kevin M. Givens
                                      KEVIN M. GIVENS



                         CERTIFICATE OF SERVICE

      I hereby certify that I served a true and correct copy of the above and
foregoing Unopposed Motion to Extend Time to File the Appellant’s Reply Brief
to Amber D. Farrelly, attorney for Appellee, Cody Littlepage, at
adfelaw@gmail.com, per Tex. R. App. P. 9.5(b)(1), on February 19, 2015.

                                      Respectfully Submitted,

                                      /s/ Kevin M. Givens
                                      KEVIN M. GIVENS